DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: None of the prior art in the record discloses the combination of “an orthodontic appliance; a mobile computing device; and an orthodontic appliance case, with the orthodontic appliance case comprises a top portion having an exterior top surface and a beveled top edge; and a bottom portion having an exterior bottom surface, a beveled bottom edge and at least one magnetic portion the beveled top and bottom edges are at an angle of about 45 degrees in opposite directions, and the beveled top and bottom edges are not perpendicular to the exterior top surface and the exterior bottom surface, the magnetic portion is embedded in the bottom portion.”  The closest prior art Berkley (art of record and publication number 2017/0354229) discloses a cosmetic wallet attached to the back of the cellphone with adhesive such as magnet or Velcro.  Berkley does not disclose the shape of the beveled surface that are at an angle of about 45 degrees in opposite directions, and the beveled top and bottom edges are not perpendicular to the exterior top surface and the exterior bottom surface and does not discloses combination of the orthodontic appliance.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736